Citation Nr: 0904504	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 
2006 for the 30 percent evaluation for traumatic degenerative 
changes, right shoulder.

2.  Entitlement to a separate evaluation for residuals of 
compression fracture, T12-L1, effective October 14, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of compression fracture, T12-L1, effective May 10, 
2006.

4.  Entitlement to a separate evaluation for traumatic 
degenerative changes, right shoulder, effective October 14, 
2004.

5.  Entitlement to an evaluation in excess of 30 percent for 
traumatic degenerative changes, right shoulder, effective May 
10, 2006.

6.  Entitlement to an evaluation in excess of 30 percent for 
cervical spine degenerative changes.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of head injury with tinnitus, headaches, and 
history of dizziness.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to 
August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The RO denied an increased evaluation in excess of 30 percent 
for cervical spine degenerative changes, an evaluation in 
excess of 20 percent for residuals of compression fractures 
T12-L1 with residual right shoulder injury, and an evaluation 
in excess of 10 percent for residuals of head injury with 
tinnitus, headaches, and a history of dizziness in March 
2005.  
In July 2006, the RO granted a separate rating of 30 percent 
for traumatic degenerative changes, right shoulder, effective 
May 10, 2006, and a separate 10 percent rating for residuals 
of compression fracture, T12-L1, effective May 10, 2006, and 
denied a rating in excess of 30 percent for cervical spine 
degenerative changes and individual unemployability. 

The Veteran testified at RO hearings in February 2007 and 
December 2007.

The issues have been modified based on the medical evidence 
of record, as reflected on the cover.

After the case was certified to the Board, additional 
evidence was submitted that had not been considered by the 
RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran waived Agency of Original 
Jurisdiction review of the evidence.

The Veteran filed an October 2006 notice of disagreement with 
the July 2006 denial of entitlement to individual 
unemployability.  A statement of the case addressing this 
matter was not provided, however.  The issue of entitlement 
to individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An increased rating claim for traumatic degenerative 
changes, right shoulder was received in October 2004, but the 
criteria for a 30 percent evaluation were not met until May 
10, 2006.

2.  The medical evidence shows x-ray involvement of 
degenerative changes in the thoracic and lumbar spine, which 
involves two minor or major joint groups at the time of 
filing the October 2004 claim.  

3.  The medical evidence shows painful motion with x-ray 
findings of degenerative arthritis in the right shoulder at 
the time of filing the October 2004 claim.

4.  Effective May 10, 2006, the medical evidence shows 
limitation of motion in the right shoulder to midway between 
shoulder level and the side and x-ray findings of 
degenerative arthritis.

5.  The medical evidence shows complaints of pain in the 
cervical spine, clinical findings of degenerative arthritis 
and C5-6 shallow left paracentral disc protrusion minimally 
deforming the cord, with some complaints of radiculopathy but 
no objective neurological findings, and forward flexion most 
severely limited to 25 degrees.

6.  The medical evidence shows that the residuals of the head 
injury include purely subjective complaints of headaches, 
tinnitus, and dizziness.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 10, 2006 is not 
warranted for the assignment of a 30 percent disability 
rating for traumatic degenerative changes, right shoulder.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.400, 4.71a, 
Diagnostic Codes 5010-5201 (2008).

2.  The criteria for a separate 10 percent evaluation, but no 
higher, for residuals of compression fractures to T12-L1 are 
met, effective October 14, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5242 (2008).

3.  The criteria for a separate evaluation in excess of 10 
percent for residuals of compression fractures to T12-L1 
effective May 10, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2008).

4.  The criteria for a separate 10 percent evaluation, but no 
higher, for traumatic degenerative changes, right shoulder 
are met, effective October 14, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2008).

5.  The criteria for an evaluation in excess of 30 percent 
for traumatic degenerative changes, right shoulder effective 
May 10, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2008).

6.  The criteria for an evaluation in excess of 30 percent 
for cervical spine degenerative changes are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5243 (2008).

7. The criteria for an evaluation in excess of 10 percent for 
residuals of head injury with tinnitus, headaches, and 
history of dizziness are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.124a, Diagnostic Codes 8045-9304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004 regarding some of the criteria 
for substantiating an increased rating claim.  The RO 
provided the appellant with notice in March 2006 and May 2008 
regarding all the criteria for substantiating an increased 
rating claim, subsequent to the initial adjudication.  While 
the second two notice letters were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in May 2008 and July 2008 
supplemental statements of the case, following the provision 
of notice.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities at issue.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Earlier effective date

The RO originally granted service connection for residuals of 
compression fractures to T12-L1 with residuals of a right 
shoulder injury in March 1989 assigning a 10 percent 
evaluation, effective August 6, 1988.

In July 2002, the RO granted an increased rating of 20 
percent for residuals of compression fractures T12-L1 with 
residuals of a right shoulder injury, effective April 26, 
2001.  The Veteran did not file a notice of disagreement with 
this decision; thus it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).

The Veteran filed an increased claim for the spine and 
shoulder disabilities in October 2004.  In July 2006, the RO 
granted a separate 30 percent rating for traumatic 
degenerative changes of the right shoulder, effective May 10, 
2006 and a separate 10 percent rating for residuals of 
compression fracture, T12-L1, effective May 10, 2006.  The 
Veteran contends that the effective date for the increased 
rating should correspond with the date he filed his increased 
rating claim in October 2004.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claimed reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400. [emphasis added].

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date. 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. 38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim. Id.

Even though the Veteran filed his increased rating claim for 
the right shoulder disability in October 2004, the RO 
assigned a 30 percent rating for traumatic degenerative 
changes of the right shoulder based on a May 2006 VA 
examination report.

The right shoulder disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 (for degenerative arthritis) 
and 5201 (for limitation of motion of the arm).
 
Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  Limitation of motion at shoulder level is rated 
at 20 percent disabling for both major and minor sides.  
Limitation of motion to midway between the side and shoulder 
level is rated as 30 percent disabling on the major side and 
20 percent disabling on the minor side.  Limitation of motion 
to 25 degrees from side is rated as 40 percent disabling on 
the major side and 30 percent disabling on the minor side.  

Normal range of motion in the shoulder is 0 to 180 degrees of 
forward elevation (flexion) and 0 to 180 degrees of 
abduction; and 0 to 90 degrees of shoulder internal and 
external rotation.  38 C.F.R. § 4.71a, Plate I.

A February 2002 VA examination report shows that the Veteran 
is right-hand dominant.

A May 2006 VA examination report shows the right shoulder 
flexion was limited to 140 degrees; right shoulder abduction 
was limited to 100 degrees; right shoulder external rotation 
was limited to 50 degrees; and right shoulder internal 
rotation was limited to 20 degrees.  On acute flare-ups of 
pain, there was 50 percent less range of motion in the right 
shoulder and flexion went down to 70 degrees; abduction 
decreased to 50 degrees.

If limitation of motion to shoulder level is 90 degrees, 
limitation to 70 degrees is roughly midway between the side 
and shoulder level.  As the right shoulder is determined to 
be the Veteran's major side, he was assigned a 30 percent 
evaluation under the relevant diagnostic criteria.

While the Veteran argues that the effective date of the 
increased evaluation for the right shoulder should be the 
date he filed his claim in October 2004, the medical evidence 
of record shows that entitlement to a 30 percent evaluation 
did not arise prior to the May 2006 VA examination.  

A January 2005 VA examination report shows that forward 
elevation of the right shoulder was to 180 degrees with only 
discomfort felt in this movement.  Right shoulder abduction 
also was to 180 degrees with only discomfort felt with this 
movement.  External and internal rotation was to 90 degrees 
with no pain or discomfort felt.  It was the examiner's 
estimate that during the flare-ups of the right shoulder pain 
there would not be any changes because the Veteran did not 
have any flare-ups of right shoulder pain.  The examiner did 
not consider the Veteran to have any functional impairment 
due to the right shoulder condition.

An August 2005 VA medical record shows full range of motion 
in the upper extremities but with onset of scapular pain 
after range of motion examination.

These medical records do not demonstrate any limitation of 
motion in the right shoulder to less than 90 degrees.  Thus, 
a 30 percent evaluation is not warranted based on these 
examinations.  Although the Veteran argues that the January 
2005 VA examination report did not adequately represent his 
impairment in the right shoulder and that he did, in fact, 
have severe limitation of motion at that time, his complaints 
are not corroborated by objective evaluation.

It also was not factually ascertainable within one year of 
the October 2004 increased rating claim that a 30 percent 
evaluation for the right shoulder disability was warranted.  
VA medical records dated in September 2004 and October 2004 
address impairment in the back and do not indicate any 
evidence that would warrant a 30 percent evaluation for the 
right shoulder.  

The medical evidence shows that entitlement to the 30 percent 
evaluation for the right shoulder disability did not arise 
until the May 2006 VA examination.  VA regulations provide 
that in determining whether the date of the claim or the date 
of entitlement should be the effective date, the later of the 
two becomes the effective date.  See 38 C.F.R. § 3.400.  For 
this reason, May 10, 2006 is the proper date for the 
assignment of the 30 percent evaluation for traumatic 
degenerative changes in the right shoulder.  

The preponderance of the evidence is against the claim for an 
earlier effective date; there is no doubt to be resolved; and 
an earlier effective date is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Increased ratings

In March 1989, the RO granted service connection for 
degenerative changes of the cervical spine, assigning a 10 
percent evaluation; residuals of compression fractures to 
T12-L1 with residuals of a right shoulder injury, assigning a 
10 percent evaluation; and residuals of head injury with 
tinnitus, headaches, and history of dizziness, assigning a 10 
percent evaluation; all effective August 6, 1988.

In July 2002, the RO granted an increased rating of 30 
percent for degenerative changes in the cervical spine and a 
20 percent rating for residuals of compression fractures T12-
L1 with residuals of a right shoulder injury; both ratings 
are effective April 26, 2001.  A rating in excess of 10 
percent for residuals of head injury was denied.  

The Veteran filed an increased claim for the service-
connected disabilities in October 2004.  The RO denied 
increased ratings for all disabilities in March 2005. 
However, in July 2006, the RO granted a separate 30 percent 
rating for traumatic degenerative changes of the right 
shoulder, effective May 10, 2006 and a separate 10 percent 
rating for residuals of compression fracture, T12-L1, 
effective May 10, 2006.  The Veteran contends that he is 
entitled to ratings higher than the ones assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the Veteran, 
as well as the entire history of the Veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Residuals of compression fracture T12-L1

Prior to May 10, 2006, the residuals of compression fracture 
to T12-L1 were combined with the residuals of the right 
shoulder injury and evaluated as one disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

A disability involving the shoulder and a disability 
involving the thoracolumbar spine are two separate 
disabilities.  In general, all disabilities, including those 
arising from a single disease entity, are rated separately, 
and all disability ratings are then combined in accordance 
with 38 C.F.R. § 4.25.  When a Veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, 
separate disability ratings should be warranted effective the 
date of the Veteran's increased rating claim in October 2004.  

For this reason, the thoracolumbar spine will be evaluated 
separately than the right shoulder disability for the entire 
appeals period.

It is further noted that the Veteran is not prejudiced by 
having his thoracolumbar spine and right shoulder disability 
rated separately.  He previously had a combined rating of 20 
percent for the thoracolumbar spine disability and the right 
shoulder disability.  While, as discussed below, the present 
separate rating for the thoracolumbar spine is 10 percent, 
also as discussed below, the right shoulder disability is 
rated as 10 percent disabling effective prior to May 10, 2006 
and 30 percent disabling, effective May 10, 2006.  This 
affords the Veteran a 20 percent combined rating for the 
thoracolumbar spine and right shoulder disabilities effective 
prior to May 10, 2006 and a 40 percent combined evaluation, 
effective thereafter, which does not compensate the Veteran 
any less than when the thoracolumbar spine and right shoulder 
disability were rated together as 20 percent disabling.  See 
38 C.F.R. § 4.25.  In other words, even though the right 
shoulder and thoracolumbar spine are now rated separately, 
the Veteran does not receive any less compensation due to the 
separate ratings.

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion rate as below: 

A 20 percent evaluation is assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  A 10 
percent evaluation is assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

Under the spine rating formula, spine disabilities should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of height warrants a 10 
percent disability rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5242.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

A January 2005 VA examination report shows that forward 
flexion in the thoracolumbar spine was to 90 degrees with 
only discomfort felt with this movement, mostly to the lower 
back, not the upper back.  Extension backward was to 40 
degrees with mild pain noticed from his neck all the way 
down.  Lateral flexion, both right and left was to 40 degrees 
with only discomfort felt with this movement.  Rotation was 
to 35 degrees with no pain or discomfort felt.  During 
repetitive flexion of his lower back there were no signs of 
fatigability or changes on the flexion of his lower back.  
During the examination, the Veteran showed positive Waddell's 
testing for nonorganic signs of pain.  The rectal examination 
was not done because the Veteran denied having any rectal or 
bladder problems due to his low back condition.  On clinical 
evaluation, the Veteran did not have any residuals of 
compression fracture of T12-L1.  The spine series showed that 
the vertebral body heights were fairly maintained with no 
definitive compressions or fracture involvement.  There were 
no acute findings or lytic or sclerotic changes, and 
paraspinal soft tissues were unremarkable.  A January 2005 
magnetic resonance imaging (MRI) report showed scattered 
endplate degenerative changes and disc desiccation seen 
throughout the dorsal spine most prominent in the mid and 
lower dorsal spine.  Mild annular bulges were seen at D10-11 
and D11-12 without focal disc pathology or canal or foraminal 
stenosis.  There also were diffuse degenerative changes as 
described.

A February 2006 VA examination report shows no evidence of 
muscle spasms in the thoracolumbar spine.  There also was no 
tenderness along the paraspinous muscle or obvious deformity 
in the curvature of the spine.  The Veteran denied any loss 
of bladder or bowel control.  Range of motion showed forward 
flexion to 90 degrees with mild pain elicited at 90 degrees.  
With repetitive flexion there was no limitation noted.  
Backward extension was to 30 degrees, left and right lateral 
flexion was to 30 degrees, and left and right lateral 
rotation was to 30 degrees.  During acute flare-ups, it was 
the examiner's estimate that there was probably no limitation 
of motion.  However, it should be noted that this is an 
estimate since the Veteran did not have an acute flare-up 
during the examination.  It also was the examiner's estimate 
that there was no functional impairment secondary to the 
Veteran's lower back condition during acute flare-ups.  X-ray 
examination of the lumbar spine showed degenerative changes 
at T12 and L1 with mild anterior wedging deformities of 
indeterminative chronicity.  The diagnosis was residuals of 
compression fracture, T12-L1 with mild anterior wedging at 
T12 and L1, and degenerative changes; no evidence of 
radiculopathy.  

A May 2008 VA x-ray examination report shows mild anterior 
wedging deformities at T12 and L1 of indeterminate age with 
associated degenerative disk disease at this level.  

The medical evidence shows that the thoracolumbar spine does 
not have any objective findings of limitation of motion.  The 
record also shows no spasms or deformities in the spine or 
any bowel or bladder disfunction or other neurological 
impairment as a result of the thoracolumbar spine disability.  
The January 2005 neurological evaluation showed no gross 
sensory deficit in any aspect of his extremities.  Therefore, 
a rating under the general rating formula for rating the 
spine, including consideration of a separate neurological 
evaluation, does not apply.  Additionally, the record does 
not show any incapacitating episodes lasting at least one 
week because of the spine.  On the February 2006 VA 
examination report, the Veteran specifically reported no 
periods of incapacitation due to the thoracolumbar spine.  
Thus, an evaluation under the criteria for intervertebral 
disc syndrome also does not apply.  

As noted, however, Diagnostic Code 5003 provides for a 10 
percent evaluation for X-ray evidence of degenerative 
arthritis in two or more minor joint groups.  The January 
2005 MRI report shows the dorsal spine had diffuse 
degenerative changes throughout and mild annular bulges were 
seen at D10-11 and D11-12.  The February 2006 x-ray 
examination of the lumbar spine also showed degenerative 
changes at T12 and L1.  As both the thoracic/dorsal and 
lumbar spines are involved in the degenerative changes, this 
represents two minor or major joint groups in the spine.  
Thus, a 10 percent evaluation is warranted for the 
thoracolumbar spine under Diagnostic Code 5003, effective 
October 14, 2004, the date the Veteran filed the current 
claim on appeal.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain in the lumbar spine.  This 
functional impairment, however, is considered by the 10 
percent rating assigned under Diagnostic Codes 5010-5003.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the thoracolumbar spine has been 
relatively stable throughout the appeals period, and has 
never been worse than what is warranted for a 10 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of compression fracture to 
T12-L1; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

Traumatic degenerative changes right shoulder

The right shoulder disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 (for degenerative arthritis) 
and 5201 (for limitation of motion of the arm).

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  Limitation of motion at shoulder level is rated 
at 20 percent disabling for both major and minor sides.  
Limitation of motion to midway between the side and shoulder 
level is rated as 30 percent disabling on the major side and 
20 percent disabling on the minor side.  Limitation of motion 
to 25 degrees from side is rated as 40 percent disabling on 
the major side and 30 percent disabling on the minor side.  

Normal range of motion in the shoulder is 0 to 180 degrees of 
forward elevation (flexion) and 0 to 180 degrees of 
abduction; and 0 to 90 degrees of shoulder internal and 
external rotation.  38 C.F.R. § 4.71a, Plate I.

A January 2005 VA examination report shows that forward 
elevation of the right shoulder was to 180 degrees with only 
discomfort felt in this movement.  Right shoulder abduction 
also was to 180 degrees with only discomfort felt with this 
movement.  External and internal rotation was to 90 degrees 
with no pain or discomfort felt.  It was the examiner's 
estimate that during the flare-ups of the right shoulder pain 
there would not be any changes because the Veteran did not 
have any flare-ups of right shoulder pain.  The examiner did 
not consider the Veteran to have any functional impairment 
due to the right shoulder condition.  X-ray examination 
showed degenerative changes in the acromioclavicular joint 
spaces.

An August 2005 VA medical record shows full range of motion 
in the upper extremities but with onset of scapular pain 
after range of motion examination.

These medical findings show there was no limitation of motion 
in the right shoulder; however, some of the motion was 
painful.  Functional loss due to pain on movement of a joint 
must be considered under 38 C.F.R. §§ 4.40, 4.45, and 4.59. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As regards the 
joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes 
including consideration of pain on movement.  See 38 C.F.R. 
§ 4.45.  Given the Veteran's subjective complaints of painful 
motion, all doubt is resolved in his favor that he has some 
minimal limitation of motion caused by pain in his right 
shoulder joint after repetitive movement.  See 38 C.F.R. 
§ 3.102.  Diagnostic Code 5003 provides for a 10 percent 
rating for limitation of motion due to arthritis that cannot 
receive a compensable rating under the criteria for 
limitation of motion.  As the record shows degenerative 
changes in the acromioclavicular joint and limited, painful 
motion in the right shoulder that would not warrant a 
compensable rating, a 10 percent rating is warranted under 
Diagnostic Code 5003, effective October 14, 2004, the date of 
the Veteran's claim on appeal.

Effective May 10, 2006, a 30 percent evaluation was assigned 
for the right shoulder disability. 

A May 2006 VA examination report shows the right shoulder 
flexion was limited to 140 degrees; right shoulder abduction 
was limited to 100 degrees; right shoulder external rotation 
was limited to 50 degrees; and right shoulder internal 
rotation was limited to 20 degrees.  On acute flare-ups of 
pain, there was 50 percent less range of motion in the right 
shoulder and flexion went down to 70 degrees; abduction 
decreased to 50 degrees.  X-ray examination showed 
degenerative changes in the right shoulder.  An MRI report 
also showed degenerative change in the acromioclavicular 
joint.  The diagnosis was traumatic degenerative changes 
involving the right shoulder with limitation of motion 
involving the right shoulder associated with rotator cuff 
tendinopathy and degenerative change, right acromioclavicular 
joint with medial outlet narrowing by MRI right shoulder.

A May 2008 VA x-ray examination report shows continued 
findings of degenerative changes in the acromioclavicular 
joint.

A 30 percent evaluation is proper for the impairment 
demonstrated by the May 2006 examination.  If limitation of 
motion to shoulder level is 90 degrees, limitation to 70 
degrees is roughly midway between the side and shoulder 
level.  The right shoulder is determined to be the Veteran's 
major side, as noted on a previous February 2002 VA 
examination report.  However, a rating higher than 30 percent 
is not warranted, as limitation is not shown to be as much as 
25 degrees from the side.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain and limitation of motion in 
the right shoulder.  This functional impairment, however, is 
considered by the 10 percent rating assigned under Diagnostic 
Codes 5010-5003, effective prior to May 10, 2006 and the 30 
percent rating assigned, thereafter.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Other than the staged ratings assigned, the level of 
impairment in the right shoulder has been relatively stable 
throughout the appeals period, and has never been worse than 
the ratings assigned.  Therefore, any additional application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A separate 10 percent evaluation is assigned, effective prior 
to May 10, 2006, and a 30 percent evaluation is assigned, 
thereafter.  To the extent that any further increase is 
denied, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

Cervical spine degenerative changes

The Veteran's cervical spine disability is rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 (for degenerative arthritis) and 5243 (for 
intervertebral disc syndrome).

As previously mentioned, Diagnostic Codes 5010 and 5003 
provide that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

Also, as discussed previously, under the spine rating 
formula, spine disabilities should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the cervical spine 15 degrees 
or less; or favorable ankylosis of the entire cervical spine 
warrants a 30 percent disability rating.  Unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
disability rating.  Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, 
DC 5243.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the cervical spine is zero to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

A January 2005 VA examination report shows tenderness to deep 
palpation on the posterior aspect of the neck but there was 
no muscle spasm felt on the posterior aspect of the neck.  
Forward flexion of the neck was to 40 degrees with some 
discomfort noticed with this movement.  Extension backward 
was to 40 degrees with only discomfort felt with this 
movement.  Lateral flexion, both right and left, was to 40 
degrees with only discomfort felt with this movement.  
Rotation, both left and right, was to 50 degrees with mild 
pain noticed with this movement.  Besides that, the Veteran 
complained of some crepitus during the physical examination.  
It was the examiner's estimate that during acute flare-ups of 
the neck pain, there was not going to be any further 
decreased flexion of his neck and the examiner did not 
consider him to have any functional impairment due to his 
neck condition.  On repetitive use of his neck there was 
probably not going to be any functional limitation or changes 
on the flexion of his neck.  The examiner based this 
statement on the x-ray reports, which showed only mild 
degenerative changes on his neck that did not correlate with 
the symptoms the Veteran complained of.  X-ray examination 
showed prevertebral soft tissues, intervertebral disk spaces, 
and bony structures were within normal limits.  There was 
mild osteophytic spurring at multiple levels.  There was mild 
narrowing of the left C3-C4 neural foramina as a result of 
osteophytic spurring.  The C6-C7 and C7-T1 neural foramina 
were not well-visualized but appeared patent.  The 
atlantoaxial articulation appeared intact and unremarkable.  
The final impression was mild degenerative changes with no 
other significant abnormalities noted.  An MRI of the 
cervical spine showed C5-6 shallow left paracentral disc 
protrusion minimally deforming the cord and other changes of 
cervical spondylosis most prominent at level C5-6 and C6-7.  
The final diagnosis was chronic neck strain secondary to mild 
degenerative osteoarthritis of the neck, mild degenerative 
disk disease of the cervical spine at the level of C3-C4, and 
no evidence of radiculopathy found.

A December 2005 VA medical record notes complaints of pain to 
the base of the skull radiating to the mid back and muscle 
spasms.  The assessment was degenerative joint disease of the 
spine.

A February 2006 VA examination report shows complaints of 
constant, mild, sharp, boring pain along the base of the 
skull down to the middle of the back.  The Veteran reported 
episodes of flare-ups of moderate sharp pain with any 
movement along the posterior neck region.  He stated that the 
flare-ups would last for a few minutes to as long as two to 
three hours or three to four days.  At its worst, he stated 
that the pain would be very severe, worst pain in his life 
occurring daily and would be characterized as stabbing pain 
from the base of the skull to the middle and below the middle 
of the back.  He stated that he basically had to be careful 
with movements. There were no reported hospitalizations, 
emergency room visits, or incapacitating episodes secondary 
to his neck condition.  On physical examination, there was no 
evidence of muscle spasm and there was mild tenderness along 
the base of the neck.  Forward flexion was from 0 to 45 
degrees with mild pain elicited at 45 degrees.  With 
repetitive flexion, there was no limitation noted.  Left and 
right lateral flexion was to 45 degrees; left and right 
lateral rotation was to 50 degrees.  During acute flare-ups, 
it was the examiner's estimate that there was probably a 
limitation of flexion at 35 degrees secondary to pain.  
However, the examiner noted that this was an estimate since 
the Veteran did not have an acute flare-up during the 
examination.  It was also the examiner's estimate that there 
was mild functional impairment secondary to the neck 
condition during acute flare-ups.  The diagnosis was chronic 
neck strain secondary to mild degenerative changes of the C-
spine with shallow left paracentral disk protrusion, C5-6 
with no current evidence of radiculopathy.

In May 2008, a VA x-ray examination report shows an 
impression of mild degenerative changes with no other 
significant abnormality noted.  A July 2008 orthopedic 
consult shows complaints of chronic cervical pain with left 
upper extremity radiculopathy.  On physical examination, 
there was tenderness on palpation along the cervical spine; 
motor strength was 5/5; sensory was grossly intact; and deep 
tendon reflexes were 2+ bilaterally.  The diagnosis was 
cervicalgia without focal neuro deficit.

The medical findings do not show any ankylosis in the 
cervical spine.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  While the Veteran has complaints of pain, 
sometimes severe, and degenerative arthritis in the cervical 
spine, the clinical findings do not show any immobility or 
consolidation of the cervical spine.  The medical evidence 
also does not show any neurological impairment to be 
separately rated.  Although a January 2005 MRI report of the 
cervical spine showed C5-6 shallow left paracentral disc 
protrusion minimally deforming the cord, there was no 
evidence of radiculopathy found.  Neurological evaluation 
also showed no gross sensory deficit in any aspect of his 
extremities.  In July 2008, the Veteran complained of left 
upper extremity neuropathy but on physical examination, the 
physician found no evidence of focal neuro deficit.  
Therefore, a rating higher than 30 percent does not apply 
under the general rating formula for the spine.  

Additionally, an evaluation under the criteria for 
intervertebral disk syndrome does not apply, as the medical 
evidence shows no incapacitating episodes due to the cervical 
spine disability.

The level of impairment in the cervical spine has been 
relatively stable throughout the appeals period, and has 
never been worse than what is warranted for a 30 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for cervical spine degenerative 
arthritis; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.





Residuals of head injury

The Veteran's residuals of head injury with tinnitus, 
headaches, and history of dizziness are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, which evaluates brain disease 
due to trauma.

Diagnostic Code 8045 provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

Dementia due to head trauma is evaluated under Diagnostic 
Code 9304.  A 10 percent evaluation is assigned under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment due to mild or transient symptoms, 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A January 2005 VA examination report shows that the Veteran 
reported that right after his head injury he started having 
headaches, which had become more frequent and severe.  Now he 
had constant and moderate headaches, associated with flare-
ups at least every two days with the worst possible pain in 
his life that can last for hours.  Basically, the headaches 
were located in the neck area, right side of the head and 
right eye, sometimes even on the top of the skull.  When he 
had these headaches they were usually associated with some 
dizziness and pain.  The tinnitus was not associated with the 
headaches.  There were no specific triggers for the headaches 
and they were relieved by relaxing and calming down.  Another 
symptom was depression.  Sometimes he felt some vibrations 
like if there was a drum in the tympanum, which usually 
happened when he lay down; this was not related to the 
tinnitus.  He stated that the tinnitus was constant.  On 
physical examination, the Veteran was alert, talkative, and 
not in apparent distress.  Neurological evaluation showed 
that cranial nerves III-XII were grossly intact.  Reflexes 
were 2/4 throughout and strength was 5+/5 throughout.  There 
was no gross sensory deficit noticed in any aspect of his 
extremities.  A computed tomography (CT) scan of the head 
performed in February 2005 was negative.  The diagnosis was 
residuals of head injury manifested by musculoskeletal 
headaches with subjective mild dizziness found.
 
A February 2006 VA examination report shows the Veteran 
reported a constant headache, which was mild in intensity 
involving the top of the head.  He reported episodes of 
flare-ups of sharp pain, severe in intensity also involving 
the top of the head occurring on a daily basis depending on 
activities.  He stated that this was precipitated by movement 
of the neck and alleviated by relaxing and would last for a 
few hours to as long as several days.  He also reported 
tinnitus but stated that this was constant and that there 
were no flare-ups.  He stated that the tinnitus was not 
associated with the headaches.  He reported dizziness, which 
he stated came and went, precipitated by movement of the 
head, sitting, or lying down.  He characterized these as 
vertigo with the room spinning.  For the past 12 months, he 
reported no hospitalization, emergency room visits, nor 
periods of incapacitation secondary to this condition.  There 
was a mild effect on activities of daily living.  On 
neurological examination, cranial nerves III through XII were 
intact.  There was no evidence of muscle atrophy and no 
sensory deficit.  Motor strength was 5/5 in the upper and 
lower extremities bilaterally.  Deep tendon reflexes were 2/4 
in the upper and lower extremities bilaterally.  The 
diagnosis was residuals of head injury manifested by 
musculoskeletal headache with subjective mild dizziness and 
tinnitus, not associated with head injury.
 
A May 2008 VA CT of the head was negative.

The medical evidence does not show any objective findings 
related to any residuals of a head injury.  Neurological 
evaluation and CT scans of the head were normal.  Thus, the 
Veteran's complaints of headaches, tinnitus, and dizziness 
related to residuals of head injury are purely subjective.  
According to Diagnostic Code 8045, an evaluation higher than 
10 percent is not permitted for purely subjective complaints.  
Also, the medical evidence does not show any diagnosis of 
multi-infarct dementia associated with brain trauma.  The 
Veteran through his representative argues that the different 
symptoms associated with the residuals of head injury such as 
tinnitus, headaches, and dizziness, should be rated 
separately.  Diagnostic Code 8045 specifically provides, 
however, that the 10 percent rating assigned for purely 
subjective complaints will not be combined with any other 
rating for a disability due to brain trauma.  Since the 
tinnitus, dizziness, and headaches have been linked to the 
residuals of head injury since 1988, notwithstanding the 
February 2006 VA examiner's assessment that the tinnitus is 
not related to the residuals of head injury, a separate 
evaluation for these disabilities cannot be assigned under 
the diagnostic criteria.   

The level of impairment associated with the residuals of head 
injury has been relatively stable throughout the appeals 
period, and has never been worse than what is warranted for a 
10 percent rating.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of head injury including 
tinnitus, headaches, and dizziness; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Extra-schedular

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran argues that he is no longer working 
because of his service-connected thoracolumbar spine, right 
shoulder, cervical spine, and residuals of head injuries.  
Employment records note that he was fired for not coming to 
work but do not indicate that this was due to his service-
connected disabilities, but rather because he did not provide 
medical documentation for why he was missing work.  The 
evidence does not rise to the level of marked interference 
with employment due to the service-connected disabilities.  
The record also shows no frequent periods of hospitalization 
due to these disabilities.  The current schedular criteria 
adequately compensate the Veteran for the current nature and 
extent of severity of the disabilities at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an effective date earlier than May 10, 2006 
for the 30 percent evaluation for traumatic degenerative 
changes, right shoulder is denied.

Entitlement to a separate evaluation of 10 percent, but no 
higher, for residuals of compression fractures to T12-L1, 
effective October 14, 2004, is granted, subject to the rules 
and payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of compression fracture, T12-L1, effective May 10, 
2006, is denied.

Entitlement to a separate evaluation of 10 percent, but no 
higher, for traumatic degenerative changes, right shoulder, 
effective October 14, 2004, is granted, subject to the rules 
and payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
traumatic degenerative changes, right shoulder, effective May 
10, 2006, is denied.

Entitlement to an evaluation in excess of 30 percent for 
cervical spine degenerative changes is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of head injury with tinnitus, headaches, and 
history of dizziness is denied.


REMAND

The RO denied entitlement to individual unemployability in 
July 2006.  The Veteran filed a notice of disagreement with 
this issue in October 2006.  Since a notice of disagreement 
has been submitted with respect to the claim for individual 
unemployability, a statement of the case should be issued.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a statement of the 
case (SOC) on the issue of entitlement to 
a total rating based on individual 
unemployability.  The appellant must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b).

2.  Should the appellant file a timely 
substantive appeal, readjudicate the claim 
based on the evidence already of record 
and any other development that is deemed 
appropriate.  If the claimed benefit is 
denied, issue a supplemental statement of 
the case (SSOC) and provide the appellant 
a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


